Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/10/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 and 31 recite the limitation “with substantially no differential pressure”. This limitation is ambiguous because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-38,41, and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fong et al., U.S. Patent Publication 2013/032743 (hereinafter “Fong”).
In Reference to Claim 24: 
Fong discloses A method for expanding a compressed gas at a gas pressure  with a reciprocating-piston machine (Figure 1A), wherein the reciprocating-piston machine comprises a piston (102) capable of moving to and fro and a working chamber delimited by the moveable piston, the compressed gas being delivered to the working chamber via an actuatable rotary slide valve (Figure 5A; valves shown on cylinder in Figure 6 and 9) , and the compressed present in the working chamber being expanded in  the working chamber.
Examiner notes that in compressors there will be a remaining residual gas which will be expanded as the piston goes from top dead center back to bottom dead center and the volume of the chamber opens prior to the valve. Also it is well established that compressors can operate as expanders.
In Reference to Claim 25: 
Fong further discloses wherein the rotary slide valve is closed, that the pressure differential prevailing over the closed rotary slide valve is reduced by compressing a gas 
In Reference to Claim 26: 
Fong further discloses the use of multiple valves wherein gas is discharged from the working chamber via a second valve, and that the second valve is closed at a second valve closing angle (P2) at which the gas residual quantity (GR) is present in the working chamber. See, Figure 17 which illustrates the periods when the valves open. 
In Reference to Claim 27: 
Fong further discloses wherein the rotary slide valve is closed after the top dead center at a first valve closing angle at which a gas expansion quantity  is present in the working chamber, that the gas expansion quantity is then expanded in the working chamber, so that the gas has an expansion gas pressure, and that the expansion gas pressure (prevailing in the working chamber in the area of the bottom dead center  with the second valve closed is determined through at least one of the parameters: first valve closing angle (P4) and gas expansion quantity. See, Figure 1 and 17 which illustrates the timing of the valves and pressurization in the chamber and thereby when the piston is in its top and bottom center.  See, Also Figure 7 which discloses the angle of the valve closure.
In Reference to Claim 28 and 29 : 
Fong further discloses wherein the second valve closing angle is selected in such a way that the differential pressure prevailing over the closed rotary slide valve in the 
In Reference to Claim 30 and 31: 
	Fong discloses wherein the valve is opened with no differential pressure in the area of top dead center and bottom dead center have no pressure differential. See, Figure 17 which shows the pressure profile for the cylinder. Examiner notes that at the instantaneous moment of these two periods that all compressors will have subsatantially no pressure differential in the chambers and therefore none on the valves. 
	In Reference to Claim 32 and 33:
	Fong further discloses wherein the second valve closing angle is selected in such a way that with the rotary slide valve closed the gas residual quantity in the working chamber has a gas pressure in the area of a top dead center (P3) which exceeds the gas pressure (pD) of the compressed gas GD. See, Figure 2a and 3c and also Figure 17 which illustrates the pressure. Examiner notes that the residual quantity in the working chamber will exceed the compressed gas only at top dead center, as the valve has opened to release the pressurized compressed gas.
	In Reference to Claim 33: 

	In Reference to Claim 34:  
	Fong further discloses wherein the rotary slide valve and/or the second valve comprises a valve seat having a port and a closing element for closing the port, and that the closing element of the rotary slide valve is automatically lifted relative to the valve seat in the area of the top dead center due to the gas pressure of the gas residual quantity  and/or that the closing element of the second valve is automatically lifted relative to the valve seat in the area of the bottom dead center  due to the gas pressure of the gas expansion quantity. See, Figure 17F & G which illustrates this feature.
	In Reference to Claim 35: 
	Fong wherein the rotary slide valve and/or the second valve comprises a valve seat having a port and a closing element for closing the port, and that the closing element of the rotary slide valve is automatically lifted relative to the valve seat in the area of the top dead center due to the gas pressure of the gas residual quantity and/or that the closing element of the second valve is automatically lifted relative 4Serial No.: UnknownAtty. Dkt. No. GRAF0128PUSAG1858WOUS to the valve seat in the area of the bottom dead center (P1) due to the gas pressure of the gas expansion quantity. See, Figure 17G.
	In Reference to Claim 36: 

	In Reference to Claim 37: 
	Fong further discloses wherein a process parameter setting (VS) of the rotary slide valve is predefined, that the closing angle can be  varied during successive lift cycles and a process parameter actual value of the first valve is measured as a function of the second valve closing angle , that the second valve closing angle at which the process parameter actual valuelies closest to the process parameter setting is defined as a second valve set closing angle. See, Figure 13 which illustrates the controller and the adjustment of the valving according to inputted and sensed parameters. 
	In Reference to Claim 38:
	Fong further discloses wherein the compressed gas is expanded by at least two reciprocating-piston machines connected in series, by expanding the compressed gas at gas pressure to a first expansion gas pressure in a first reciprocating-piston machine and by expanding the gas at the first expansion gas pressure to a second expansion gas pressure in a second reciprocating-piston machine. See, Figure 9 which illustrates compressing the gas two times through two compressors. 
	In Reference to Claim 41:
	Fong further discloses The method for expanding and for compressing a gas with a reciprocating piston machine, the gas being compressed by the reciprocating piston machine to form a compressed gas at gas pressure , and the compressed gas (GD) being expanded. See, Figure 2 and Figure 17 which shows the pressure within a cylinder.
In Reference to Claim 43:
	Fong further discloses wherein the reciprocating- piston machine is operated continuously, and that in the continuous operation the reciprocating- piston machine is operated as a reciprocating-piston expander and/or as a reciprocating-piston compressor through a corresponding actuation of the rotary slide valve and the second valve. See, Figure 1 and 17.

	Allowable Subject Matter
Claim 39, 40 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 44-46 are allowed the prior art fails to disclose the premature closing of the valve before top dead center is achieved.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745